DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al. (JP 2012-225170 A).
Regarding claim 1, Sumi discloses an EGR gas distributor configure to be employed in an internal combustion engine that includes a first cylinder, a second cylinder, a third cylinder, and a fourth cylinder  (see figure 1) arranged in order in a cylinder arrangement direction, wherein a starting point in time of an intake stroke of the first cylinder and a starting point in time of an intake stroke of the second cylinder are temporally adjacent to each other, the EGR gas distributor being configured to be 

    PNG
    media_image1.png
    872
    700
    media_image1.png
    Greyscale



Regarding claim 3, wherein a constriction is provided in the shortest path between the first EGR port and the second EGR port; see figure 4.
Regarding claim 4, comprising: a third EGR port (end of 19) connected to a section of the intake manifold in which intake air introduced into the third cylinder (23) flows;
a fourth EGR port  (end of 20) connected to a section of the intake manifold in which intake air introduced into the fourth cylinder (24) flows; a fourth gas passage (20) that connects the inflow portion (14) and the fourth EGR port (end of 20) to each other; and
a third gas passage (19) that connects the fourth gas passage (20) and the third EGR port (end of 20) to each other, wherein a direction in which the first to fourth EGR ports are arranged is referred to as a port arrangement direction, the first to fourth EGR ports (ends of 17 and 20) are arranged in the port arrangement direction in order of the first EGR port, the second EGR port, the third EGR port, and the fourth EGR port, the inflow portion (14) is disposed between the second EGR port and the third EGR port in the port arrangement direction, and a shortest path between the third EGR port (end of 19) and the fourth EGR port (end of 20) is longer than both of a shortest path between the inflow portion and the third EGR port and a shortest path between the inflow portion and the fourth EGR port.
Regarding claim 5, wherein a connection site between the first gas passage (17) and the second gas passage (18) is located between the second EGR port (end of 18) and the inflow portion (14) in the port arrangement direction.

Regarding claim 7, wherein the inflow portion (14) is a port that is configured to be connected to an EGR passage.
Response to Arguments
Applicant's arguments filed on 3/15/2021 have been fully considered but they are not persuasive. Applicants argued the volume 14 of Sumi does not correspond to the inflow portion 30 because Sumi describes that an exhaust outlet of an EGR valve 12 for adjusting a recirculation amount of exhaust gas is connected to an EGR introduction passage 13 formed in an intake manifold 10. (Paragraph [0020]).
This argument is not persuasive because as shown above in applicants’ image, the inflow portion 30 is provided at the downstream end of an EGR introduction passage (see annotated image above) that is connected to an exhaust outlet of an EGR valve 22. Therefore, according to applicants’ disclosure, the inflow portion 30 corresponds to the volume portion 14 of Sumi as it is provided at the downstream end of the EGR introduction path 13.
  As a result, the shortest path between the first EGR port (end of 17) and the second EGR port (end of 18) is longer than the shortest path between the inflow portion (14) and the first EGR port (end of 17) and definitely longer than the shortest path between the inflow portion (14) and the second EGR port (end of 18).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747